Title: From Abigail Smith Adams to John Quincy Adams, 5 August 1809
From: Adams, Abigail Smith
To: Adams, John Quincy,Adams, Louisa Catherine Johnson



my dear Children
Quincy August 5th 1809

I would not come to Town to day because I knew I should only add to yours, and my own agony, my Heart is with you, my prayers and blessing attend you, the dear Children you have left, will be dearer to me for the absence of their parents, and my care whilst, Providence continues to me my faculties, and my Life. If your Father and I Should be removed, they cannot fail of finding Friends and protectors in Your Brother and Sister, who will feel for them the solisitude of parents—God bless preserve and prosper you.
most tenderly and affectionatly / your Mother
Abigail Adams
 To my dear William who shares my Love give my blessing also—I forgot to ask by what means I could convey Letters to you. mr grey will no doubt know from this quarter—